Order, Supreme Court, Bronx County (Barry Salman, J.), entered June 8, 1994, which denied *430defendant-appellant’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Summary judgment was properly denied, there being a question of fact whether defendant’s examinations of plaintiff, following her lumpectomy, were prescribed by defendant as treatment for the same condition or independent routine checkups conducted at plaintiff’s behest (see, Garcia-Alano v Guttman Breast Diagnostic Inst., 188 AD2d 262, 264, lv dismissed 81 NY2d 1007; see also, Massie v Crawford, 78 NY2d 516, 520). There is also a question of fact whether plaintiff had an appointment for September 1990 that was cancelled by defendant. Such an appointment would fall within the limitations period, conform to the scheduling of plaintiff’s most recent appointments, and reflect a relationship of trust and confidence, and therefore treatment, that had continued after plaintiff’s last visit (see, Richardson v Orentreich, 64 NY2d 896), regardless of whether the last visit was in January 1990, as defendant claims, or March 1990, as plaintiff claims. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.